Case 4:19-cv-11796-MFL-MJH ECF No. 25 filed 07/08/20      PageID.204    Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

PAUL NASEMAN,

      Plaintiff,                                   Case No. 19-cv-11796
                                                   Hon. Matthew F. Leitman
v.

JEFFREY TANNER,

     Defendant.
__________________________________________________________________/

  ORDER (1) ADOPTING RECOMMENDED DISPOSITION OF REPORT
 AND RECOMMENDATION (ECF No. 24); (2) DISMISSING COMPLAINT
(ECF No. 1) WITH PREJUDICE; AND (3) TERMINATING DEFENDANT’S
    MOTION FOR SUMMARY JUDGMENT (ECF No. 20) AS MOOT

      On June 17, 2019, Plaintiff Paul Naseman filed this pro se civil-rights

Complaint against Defendant Jeffrey Tanner. (See Compl., ECF No. 1.) Naseman’s

claims arise out of an injury that he suffered while he was incarcerated at the Gus

Harrison Correctional Facility. (See id.)

      On December 16, 2019, Tanner filed a motion for summary judgment based

on Naseman’s alleged failure to exhaust his administrative remedies. (See Mot., ECF

No. 20.) Naseman did not file a response to the motion. On January 3, 2020, the

assigned Magistrate Judge issued an order requiring Naseman to file a response by

February 18, 2020. (See Order, ECF No. 22.)        The Magistrate Judge warned

Naseman that the “[f]ailure to file a response may result in sanctions, including


                                            1
Case 4:19-cv-11796-MFL-MJH ECF No. 25 filed 07/08/20        PageID.205    Page 2 of 3




granting all or part of the relief requested by [Tanner].” (Id., PageID.191.) Naseman

did not file a response as directed. The Magistrate thereafter issued an order to show

cause in which he ordered Naseman to show cause why his (Naseman’s) Complaint

should not be dismissed for failure to prosecute under Federal Rule of Civil

Procedure 41(b). (See Order, ECF No. 193.) The Magistrate directed Naseman to

respond, in writing, by March 27, 2020. (See id., PageID.193.) The Magistrate then

told Naseman that if Naseman failed to respond as directed, the Magistrate would

recommend that the Court dismiss Naseman’s Complaint. (See id., PageID.194.)

        Naseman did not respond to the show cause order.           Accordingly, the

Magistrate Judge issued a report and recommendation on April 14, 2020, in which

the Magistrate recommended that the Court (1) dismiss Naseman’s Complaint with

prejudice under Federal Rule of Civil Procedure 41(b) for failure to prosecute and

(2) terminate Tanner’s pending motion for summary judgment as moot (the “R&R”).

(See R&R, ECF No. 24.) At the conclusion of the R&R, the Magistrate informed

the parties that if they wanted to seek review of his recommendation, they needed to

file specific objections with the Court within fourteen days. (See id., PageID.201-

202.)

        Naseman has not filed any objections to the R&R. The failure to object to an

R&R releases the Court from its duty to independently review the matter. See

Thomas v. Arn, 474 U.S. 140, 149 (1985). In addition, the failure to file objections

                                          2
Case 4:19-cv-11796-MFL-MJH ECF No. 25 filed 07/08/20        PageID.206    Page 3 of 3




to an R&R waives any further right to appeal. See Howard v. Sec’y of Health and

Human Servs., 932 F.2d 505 (6th Cir. 1991); Smith v. Detroit Fed’n of Teachers

Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987).

      Because Naseman has not filed any objections to the R&R, IT IS HEREBY

ORDERED that the Magistrate Judge’s recommendation to dismiss Naseman’s

Complaint with prejudice and to terminate Tanner’s motion for summary judgment

as moot is ADOPTED. The Court concludes that dismissal with prejudice is

appropriate for the reasons stated in the R&R.

      IT IS FURTHER ORDERED that (1) the Naseman’s Complaint (ECF No.

1) is DISMISSED WITH PREJUDICE pursuant to Federal Rule of Civil

Procedure 41(b) for failure to prosecute and (2) Tanner’s motion for summary

judgment (ECF No. 20) is TERMINATED AS MOOT.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: July 8, 2020

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 8, 2020, by electronic means and/or ordinary
mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         3
